 



Exhibit 10.1
Listed Officer Compensation
Table 1 below sets forth the base salaries approved by the Compensation
Committee (the “Committee”) of the Board of Directors of Intel Corporation for
2006 for the company’s Chief Executive Officer and our four other most highly
compensated executive officers in 2005 (“listed officers”). The listed officers
were determined in reference to the company’s fiscal year ended December 31,
2005. Each of the listed officers’ employment with Intel is on an at-will basis.
Table 1

          Name and Position   Base Salary(1) ($)          
Craig R. Barrett
    450,000  
Chairman of the Board
       
Paul S. Otellini
    700,000  
President and Chief Executive Officer
       
Andy D. Bryant
    355,000  
Executive Vice President
       
Chief Financial and Enterprise Services Officer
       
Sean M. Maloney
    290,000  
Executive Vice President
       
General Manager, Mobility Group
       
Arvind Sodhani
    250,000  
Senior Vice President and President, Intel Capital
       

 

(1)   Base salary is effective January 1, 2006.

Each of the listed officers is eligible to receive an annual bonus (“Incentive
Cash Payment”) under the Executive Officer Incentive Plan (“EOIP”). Under the
EOIP, each listed officer has an “Incentive Baseline Amount” determined annually
by the Committee, and that Incentive Baseline Amount is multiplied at year-end
under a formula to calculate the maximum Incentive Cash Payment that the listed
officer may receive. The result of that multiplication is the maximum that the
officer might receive as his or her Incentive Cash Payment for the year. The
Committee reviews those amounts and determines if it wants to pay them or reduce
them in the Committee’s discretion; the amounts cannot be increased beyond the
maximum limits under the formula.
The EOIP formula for determining the maximum Incentive Cash Payments is: (1) the
listed officer’s Incentive Baseline Amount, times (2) Intel’s EPS as calculated
under the EOIP (“Plan EPS”) times (3) a “Performance Factor” number that is set
each year by the Committee, all of which are further explained below. In
addition, (4) the EOIP has a cap limiting each individual’s Incentive Cash
Payment to a maximum annual limit of $5,000,000, and (5) the Committee may in
its discretion reduce the amounts to be paid below those calculated by the
formula. During the first quarter of each year, the Committee determines a
separate Incentive Baseline Amount for each EOIP participant and sets a common
Performance Factor for the EOIP formula. After the end of each year, the
Committee determines the Incentive Cash Payments to be paid under the EOIP for
that year when the Plan EPS is known. It is expected that the Incentive Cash
Payment will be greater than the Incentive Baseline Amount, because of the
intended multiplier effect of the formula. From year to year, the incentive
payments are much more affected by the pay-for-performance effect of the
multiplier than by any adjustment in the Incentive Baseline Amount determined by
the Committee.
In the EOIP formula, Plan EPS is not necessarily earnings per share for
financial reporting purposes. Plan EPS is defined as the greater of Intel’s
operating income or Intel’s net income, in each case, divided by

 



--------------------------------------------------------------------------------



 



Intel’s weighted average common shares outstanding, assuming dilution. Operating
income does not include gains or losses on equity securities or interest and
other income that Intel earned, and does not include a deduction for interest
expense and income taxes; as a result, Plan EPS based on operating income
generally exceeds Plan EPS based on net income.
The Committee may adjust the calculation of operating income or its net income
for Plan EPS purposes based on criteria described in the EOIP and selected by
the Committee in its discretion. These adjustments are established by the
Committee during the first quarter of the year.
The Performance Factor is also set by the Committee during the first quarter of
the year. When determining the Performance Factor, the Committee considers
Intel’s past financial performance, Intel’s internal estimates of current-year
financial performance, and the competitiveness of Intel’s executive officers’
Base Salary and Incentive Baseline Amounts compared to the peer groups.
On January 18, 2006, the Compensation Committee determined a separate Incentive
Baseline Amount for each listed officer and set a common Performance Factor for
the EOIP formula. After the end of 2006, the Committee will determine the
Incentive Cash Payments to be paid under the EOIP for that year when the Plan
EPS is known.
Each of the listed officers also participates in the company’s semiannual cash
award program in which they will receive 0.55 day of pay (calculated based on
eligible earnings for the six-month period, including one-half of Incentive
Baseline Amounts as applicable) for every two percentage points of corporate
pretax margin (pretax profit as a percentage of revenue), or a total payment
expressed as days of pay based on 4% of net income divided by the current value
of a worldwide day of pay, whichever is greater. Payouts under this program are
made in the first and third quarters of the year based on corporate performance
for the preceding two quarters. The plan also has a provision for rewarding
employees with an additional day of pay for each six-month period if Intel
achieves certain customer satisfaction goals under its Customer Excellence
Program for the performance period.
The listed officers are also eligible to receive stock options, restricted
stock, restricted stock units, stock appreciation rights and performance based
awards under the Intel Corporation 2004 Equity Incentive Plan should the
Compensation Committee determine that it is appropriate to do so. Beginning in
2006, the listed officers received a mix of restricted stock units and stock
options. The 2006 stock option and restricted stock unit awards to the listed
officers have been disclosed on individual Forms 4 filed with the U.S.
Securities and Exchange Commission pursuant to Section 16(a) of the Securities
Exchange Act of 1934, as amended. In addition, each of the listed officers is
eligible to receive company contributions to his accounts in the company’s
tax-qualified and non-qualified capital accumulation/retirement plans. Company
contributions to these plans are discretionary and may vary with the company’s
financial performance, particularly revenue and income. Since the amount of the
company contribution to the tax-qualified plan is limited by U.S. tax law, the
excess, if any, is allocated to the individual’s account in the non-qualified
plan. The amount of the 2006 company contribution to these plans will be
determined in early 2007 based on the company’s performance for fiscal 2006. The
listed officers may also participate in the company’s tax-qualified employee
stock purchase plan, which allows participants to acquire Intel stock at a
discount price.

 